UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1776



NWABUEZE OKOCHA,

                                              Plaintiff - Appellant,

          versus


PATRICIA L. ADAMS, M.D.; K. PATRICK OBER,
M.D.; WILLIAM B. APPLEGATE, M.D., M.P.H.; WAKE
FOREST UNIVERSITY SCHOOL OF MEDICINE; WAKE
FOREST UNIVERSITY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cv-00275-WLO)


Submitted:     June 6, 2007                      Decided:   July 9, 2007


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Theo I. Ogune, OGUNE LLC, Baltimore, Maryland, for Appellant. James
T. Williams, Jr., Elizabeth V. LaFollette, BROOKS, PIERCE,
MCLENDON, HUMPHREY & LEONARD, L.L.P., Greensboro, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Nwabueze Okocha appeals from the denial of preliminary

injunctive relief in his civil action.                     Finding no error, we

affirm.

               Okocha filed a complaint against Wake Forest University,

School of Medicine, Wake Forest University and several individuals

associated       with    Wake       Forest    University       (collectively   “Wake

Forest”), alleging that he was dismissed as a student from the

medical program at Wake Forest in violation of Title VI of the

Civil Rights Act of 1964, as amended 42 U.S.C. § 2000d; 42 U.S.C.

§ 1981 and 1985; the Racketeer Influenced and Corrupt Organizations

Act, 19 U.S.C. § 1961 et seq.; the Supremacy Clause; the Unfair and

Deceptive Trade Practices Act, N.C.G.S. 75-1.1; the confidentiality

provision of the Immigration and Naturalization Act, 8 U.S.C.

§ 1255a(c); and state law claims of breach of contract, fraud,

invasion of privacy and unfair and deceptive trade practices.

               Okocha also filed a motion for a restraining order and/or

preliminary injunction, asking the district court to reinstate

Okocha    to    the   medical       program   as   a   North    Carolina   resident,

prohibit Wake Forest from discriminating or setting policies that

discriminate on the basis of ethnicity or national origin, prohibit

Wake   Forest     from      using    or    examining   confidential      information

obtained       from   the    United       States   Citizenship     and   Immigration

Services (USCIS), and order Wake Forest to destroy all records


                                           - 2 -
obtained through illegal means.          The district court construed the

motion as seeking a preliminary injunction and denied the motion

after a hearing.        Okocha timely filed an interlocutory appeal

challenging the district court’s order.

            Thereafter, Okocha filed a motion for recusal of the

district court judge, which the court denied.                Okocha did not file

a notice of appeal with respect to the denial of that motion.                  On

appeal, Okocha argues that: (1) the district court erred when it

failed to enjoin Wake Forest from relying upon alleged facts

obtained in violation of 8 U.S.C. § 1255a(c); (2) the district

court failed to comply with Fed. R. Civ. P. 52(a); (3) the district

judge erred when it failed to recuse himself; and (4) the district

court erroneously failed to follow Fourth Circuit precedent when

considering his motion for preliminary injunctions.

            The standard for granting a preliminary injunction is the

“balancing-of-hardship” analysis set forth in Blackwelder Furniture

Co.   v.   Seilig   Mfg.   Co.,   550    F.2d    189   (4th   Cir.   1977).     In

determining whether a preliminary injunction is appropriate, the

district court considers four factors: (1) the likelihood of

irreparable harm to the plaintiff if the preliminary injunction is

denied;    (2)   the   likelihood   of    harm    to   the    defendant   if   the

requested relief is granted; (3) the likelihood the plaintiff will

succeed on the merits; and (4) the public interest.               Rum Creek Coal

Sales, Inc. v. Caperton, 926 F.2d 353, 359 (4th Cir. 1991).                    We


                                    - 3 -
conclude that Okocha failed to meet this standard with respect to

any of the grounds used to support his motion for a preliminary

injunction.     Moreover,    we   also    conclude   that    any    alleged

deficiencies   in   the   district   court’s   findings     of    facts   and

conclusions of law were harmless as we were able to evaluate the

propriety of the district court’s decision from the undisputed

facts and on matters of law.      Finally, as Okocha failed to appeal

from the order denying his motion for recusal of the district court

judge, we decline to consider this claim for lack of jurisdiction.

See Browder v. Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978).             In

any event, a district court’s denial of a motion to recuse is not

a final appealable order.      See In re Va. Elec. & Power Co., 539

F.2d 357, 364 (4th Cir. 1976).

          For these reasons, we affirm the district court’s order

denying Okocha’s motion for a preliminary injunction.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                  - 4 -